Exhibit 10.1
GOVERNING AGREEMENT AND COMPLETE RELEASES
This is a Governing Agreement and Complete Releases (the “Governing Agreement”)
by and between:
Koninklijke Philips Electronics N.V. (“Philips N.V.”), Philips Electronics North
America Corporation (“PENAC”) and Philips Solid-State Lighting Solutions, Inc.
(“PSSLS”; together with Philips N.V. and PENAC, “Philips”), on the one hand;
and,
Lighting Science Group Corporation (“LSG”), LED Holdings, LLC (“LEH”) and LED
Effects, Inc. (“LEI”; together with LSG and LEH, the “LED Group”);
and Pegasus Capital Advisors, L.P. (“Pegasus Capital”) and Pegasus Partners IV,
L.P. (“Pegasus Partners”; together with Pegasus Capital, “Pegasus”), on the
other.
WHEREAS:
A. PENAC and LEI entered into an Agreement for Use and Disclosure of
Confidential Technical and/or Business Information, dated February 23, 2006 (the
“2006 Confidentiality Agreement”);
B. PENAC and LEI entered into a Joint Development Agreement, dated as of
March 14, 2006 (the “JDA”);
C. PENAC and LEI entered into a Common Interest Agreement, dated December 16,
2006 (the “Common Interest Agreement”);
D. PENAC and LEI entered into a Distributor Agreement, dated January 27, 2007
(the “Distributor Agreement”);
E. PENAC and LEI entered into a Value Added Reseller Agreement, dated
February 2, 2007 (the “VAR Agreement”);
F. LEI, Philips N.V. and Pegasus Capital entered into a letter agreement, dated
February 14, 2007 (the “LOI”);
G. Pegasus Capital and Philips N.V. entered into an agreement, dated March 15,
2007 (the “IP Due Diligence Confidentiality Agreement”);
H. Philips owns certain intellectual property and/or trade secrets related to
LED lighting, including, but not limited to, U.S. Patent Numbers 6,788,011,
6,150,774, 6,806,659, 6,016,038, 7,221,104, 6,967,448 and 6,250,774
(collectively, “Philips IP”);
I. The LED Group owns certain intellectual property and/or trade secrets related
to LED lighting (collectively, “LED Group IP”);
J. On February 19, 2008, Philips Solid-State Lighting Solutions, Inc. filed a
Complaint against the LED Group in the U.S. District Court for the District of
Massachusetts, captioned

Page 1 of 10



--------------------------------------------------------------------------------



 



Philips Solid-State Lighting Solutions, Inc., et al. v. Lighting Science Group
Corp., et al., No. 08-CV-10289-RWZ (the “First Massachusetts Action”);
K. On March 7, 2008, the LED Group filed a Complaint against Philips in the
Superior Court of California, Sacramento County, captioned Lighting Science
Group Corp., et al. v. Koninklijke Philips Electronics, N.V., et al.,
No. 34-2008-5454 (the “California Action”);
L. On March 14, 2008, Pegasus Partners filed a Complaint against Philips in
Texas District Court, County of Dallas, captioned Pegasus Partners IV, L.P. v.
Koninklijke Philips Electronics N.V., et al., No. 08-2848 (the “Texas Action”);
M. On April 11, 2008, Philips filed a Complaint against Pegasus in the Supreme
Court of New York, County of New York, captioned Koninklijke Philips Electronics
N.V., et al. v. Pegasus Capital Advisors, L.P., et al., No. 601090/08 (the “New
York Action”);
N. On September 24, 2008, LSG filed a Complaint against U.S. Philips Corporation
in U.S. District Court for the Eastern District of California, captioned
Lighting Science Group Corporation v. U.S. Philips Corporation, No. 08-2238-FCD
(the “Second California Action”), which was dismissed on February 4, 2009;
O. On September 26, 2008, Philips filed a Complaint against the LED Group in the
U.S. District Court for the District of Massachusetts, captioned Koninklijke
Philips Electronics, N.V. v. Lighting Science Group Corp., et al., No. 08-11650
(D. Mass.) (the “Second Massachusetts Action”);
P. On October 7, 2008, the court in the California Action entered a preliminary
injunction against Philips (the “Preliminary Injunction”);
Q. On February 4, 2009, the Texas District Court dismissed the Texas Action as
to PENAC and PSSLS on February 4, 2009 and on March 13, 2009, the action was
non-suited against Philips N.V.;
R. LSG, PENAC, PSSLS, Philips N.V., Pegasus Capital and Pegasus Advisors entered
into a Confidentiality Agreement, effective as of March 23, 2009 (the “2009
Confidentiality Agreement”), which has subsequently been amended (the “2009
Amended Confidentiality Agreement”); and,
S. Without addressing the merits of any party’s claims or defenses and without
any admission of liability of any sort on the part of any party, Philips, LED
Group and Pegasus (collectively, the “parties”) have decided to resolve and
settle fully, finally and completely any and all claims or disputes relating to
any matter or occurrence regarding any of the events preceding this Agreement,
including disputes arising out of or related to the 2006 Confidentiality
Agreement, the JDA, the Common Interest Agreement, the Distributor Agreement,
the IP Due Diligence Confidentiality Agreement, the VAR Agreement, the LOI,
Philips IP, LED Group IP, the First Massachusetts Action, the California Action,
the Preliminary Injunction, the Texas Action, the New York Action, the Second
California Action and the Second Massachusetts Action.

Page 2 of 10



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the foregoing, and the mutual promises and
conditions contained herein, the parties agree as follows:
     1. Effective Date. This Agreement shall be effective as of 27 August 2009
(the “Effective Date”).
     2. Consideration.
     a. On the Effective Date, the parties shall deliver the following executed
agreements (collectively, the “Related Agreements”):
          i. The Convertible Note, dated as of 27 August 2009 by and among
Lighting Science Group Corporation and Koninklijke Philips Electronics N.V.
          ii. The Patent License Agreement, dated as of 27 August 2009 by and
between Koninklijke Philips Electronics N.V. and Lighting Science Group
Corporation;
          iii. The Commercial Framework Agreement, dated as of 27 August 2009 by
and between Philips Lighting N.V. and Lighting Science Group Corporation.
     b. The execution and delivery of the Related Agreements identified in
sub-section a above shall be deemed to be contemporaneous with the execution and
delivery of this Governing Agreement.
     c. Although the Related Agreements are referenced in this Governing
Agreement, their terms and provisions are not a part of this Governing Agreement
and those terms and provisions have not been incorporated herein by reference.
     3. Prior Agreements.
     a. IP Due Diligence Confidentiality Agreement. Notwithstanding anything in
this Governing Agreement, the IP Due Diligence Confidentiality Agreement shall
continue in full force and effect in accordance with its terms. To avoid any
further assertion of breach or other claims, within ten (10) business days after
the Effective Date, Pegasus and LSGC shall destroy or return to PENAC all
tangible copies of the Confidential Information (as defined in the IP Due
Diligence Confidentiality Agreement) provided and certify, in writing, (i) that
all such Confidential Information has been destroyed or returned and, to the
extent that such Confidential Information resides in readily accessible
electronic form, that it has been deleted, or to the extent that such
Confidential Information resides in backup electronic form, that it will be
maintained as confidential in accordance with the terms of the IP Due Diligence
Confidentiality Agreement, and (ii) that at the time the material was provided,
a common interest existed, as specified in the IP Due Diligence Confidentiality
Agreement. Notwithstanding the foregoing, LSGC’s and Pegasus’ outside counsel
each may retain a copy of the Confidential Information subject to maintaining
such copies as confidential in accordance with the terms of the IP Due Diligence
Confidentiality Agreement.
     b. Common Interest Agreement. Notwithstanding anything in this Governing
Agreement, the Common Interest Agreement shall continue in full force and effect
in

Page 3 of 10



--------------------------------------------------------------------------------



 



accordance with its terms until 27 August 2011 and thereafter the materials
disclosed pursuant to the Common Interest Agreement shall be considered
non-confidential.
     c. The 2006 Confidentiality Agreement. Notwithstanding anything in this
Governing Agreement, the 2006 Confidentiality Agreement shall continue in full
force and effect in accordance with its terms.
     d. Other Agreements. The LOI, the Distributor Agreement, the VAR Agreement,
and the JDA shall be considered terminated and/or expired according to their
respective terms.
     4. Releases.
     a. Effective on the Effective Date, Philips, on behalf of themselves, their
present and former officers, directors, employees, parent and subsidiary
entities, affiliates, and assigns (the “Philips Releasors”), do hereby forever
release the LED Group, their present and former officers and directors,
employees, agents, stockholders, affiliates, subsidiary or parent corporations,
members, representatives, insurers, attorneys, advisors, successors, assigns, or
anyone acting on their behalf (the “LED Group Releasees”), from any liability,
whether known or unknown, suspected or unsuspected, concealed or hidden, accrued
or unaccrued, from the beginning of time through the Effective Date, which
against the LED Group Releasees (or any of them), the Philips Releasors (or any
of them) ever had, or now have, including, but not limited to, claims in
connection with, arising out of or in any way related to (i) the 2006
Confidentiality Agreement, the JDA, the Common Interest Agreement, the
Distributor Agreement, the VAR Agreement, the IP Due Diligence Confidentiality
Agreement, and the LOI; (ii) use of Philips IP; (iii) the allegations in the
First Massachusetts Action, the California Action, the Second Massachusetts
Action and the Second California Action; and (iv) the LED Group’s litigation
conduct.
     b. Effective on the Effective Date, the Philips Releasors do hereby forever
release Pegasus, their present and former officers and directors, employees,
agents, stockholders, affiliates, subsidiary or parent corporations, members,
representatives, insurers, attorneys, advisors, successors, assigns, or anyone
acting on their behalf (the “Pegasus Releasees”), from any liability, whether
known or unknown, suspected or unsuspected, concealed or hidden, accrued or
unaccrued, from the beginning of time through the Effective Date, which against
the Pegasus Releasees (or any of them), the Philips Releasors (or any of them)
ever had, or now have, including, but not limited to, claims in connection with,
arising out of or in any way related to (i) the LOI, the IP Due Diligence
Confidentiality Agreement, and the Common Interest Agreement, (ii) the
allegations in the Texas Action and the New York Action, and (iii) Pegasus’
litigation conduct.
     c. Effective on the Effective Date, the LED Group, on behalf of themselves,
their present and former officers, directors, employees, parent and subsidiary
entities, affiliates, and assigns (the “LED Group Releasors”), do hereby forever
release Philips, their present and former officers and directors, employees,
agents, stockholders, affiliates, subsidiary or parent corporations, members,
representatives, insurers, attorneys, advisors, successors, assigns, or anyone
acting on their behalf (the “Philips Releasees”), from any liability, whether
known or unknown, suspected or unsuspected, concealed or hidden, accrued or

Page 4 of 10



--------------------------------------------------------------------------------



 



unaccrued, from the beginning of time through the Effective Date, which against
the Philips Releasees (or any of them), the LED Group Releasors (or any of them)
ever had, or now have, including, but not limited to, claims in connection with,
arising out of or in any way related to (i) the 2006 Confidentiality Agreement,
the JDA, the Common Interest Agreement, the Distributor Agreement, the VAR
Agreement, the IP Due Diligence Confidentiality Agreement, or the LOI; (ii) use
of LED Group IP; (iii) the allegations in the First Massachusetts Action, the
California Action, the Second Massachusetts Action, and the Second California
Action; (iv) conduct following the issuance of the Preliminary Injunction and
(v) Philips’ litigation conduct.
     d. Effective on the Effective Date, Pegasus, on behalf of themselves, their
present and former officers, directors, employees, parent and subsidiary
entities, affiliates, and assigns (the “Pegasus Releasors”), do hereby forever
release the Philips Releasees from any liability, whether known or unknown,
suspected or unsuspected, concealed or hidden, accrued or unaccrued, from the
beginning of time through the Effective Date, which against the Philips
Releasees (or any of them), the Pegasus Releasors (or any of them) ever had, or
now have, including, but not limited to, claims in connection with, arising out
of or in any way related to (i) the LOI, the IP Due Diligence Confidentiality
Agreement, and the Common Interest Agreement, (ii) the allegations in Texas
Action and the New York Action, and (iii) Philips’ litigation conduct.
     e. Nothing in this Section 4 shall amend or modify the terms, or impact the
existence of, or limit the effect of, the Related Agreements.
     f. Nothing in this Section 4 shall terminate the 2009 Confidentiality
Agreement or the 2009 Amended Confidentiality Agreement.
     g. To ensure that the releases provided in sub-sections a, b, c, and d
above are fully enforceable in accordance with their terms, the parties each
hereby waive any benefits under, and any protection that each may have by virtue
of, Section 1542 of the California Civil Code, which provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
In addition, the parties each hereby knowingly and voluntarily waive any
protection that may exist under any comparable or similar statutes and
principles of common law of any and all states of the United States or of the
United States.
     5. Dismissals and Further Orders.
     a. Within five (5) business days of the Effective Date, the parties shall
take all necessary steps to dismiss the First Massachusetts Action, the
California Action, the New York Action and the Second Massachusetts Action, with
prejudice, each party to bear its own costs.

Page 5 of 10



--------------------------------------------------------------------------------



 



     b. Within five (5) business days of the Effective Date, the parties shall
take all necessary steps to dissolve the preliminary injunction entered in the
California Action on October 7, 2008.
     c. Any fees related to the Discovery Referee in the California Action which
have not yet been paid shall be split equally between the LED Group and Philips.
     d. Each party shall return, destroy or maintain documents designated as
confidential in the First Massachusetts Action, the California Action, the New
York Action, or the Second Massachusetts Action, according to the terms of the
respective Protective Order in each of the foregoing actions. The Parties agree
that outside counsel in the Actions may maintain more than a single copy of
pleadings, memoranda or notes, even if such document contains confidential
information as defined in the applicable Protective Order.
     6. Confidentiality. This Governing Agreement shall not be confidential and
the parties may freely disclose this Agreement and the terms and conditions
herein. The Related Agreements shall be confidential according to the terms and
conditions contained in each of them respectively.
     7. Press Release. On or after the effective date of this Agreement, the
parties shall issue the joint press release attached hereto as Exhibit A (the
“Joint Press Release”).
     8. Discovery. In the event that any party hereto is requested or required
by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar legal, judicial or regulatory process to
disclose the existence of or any of the terms of the Related Agreements or
information or documents produced in any of the cases, such party shall
(i) provide the other parties hereto with prompt prior written notice of such
request or requirement, and (ii) cooperate with such other parties, at such
other parties’ cost and expense, so that such other parties may seek a
protective order or other appropriate remedy. In the event that such protective
order or other remedy is not obtained, or the other parties waive compliance
with the terms and provisions hereof, the party that is required or requested to
disclose such information may disclose only those portions of the Related
Agreements that such party is advised by legal counsel it is legally required to
be disclosed.
     9. Disclosure For Enforcement. Nothing contained in this Agreement shall be
deemed to prohibit or in any way limit the disclosure by any party hereto of the
existence of or any of the terms of this Governing Agreement or the Related
Agreements in connection with the enforcement of such party’s rights under this
Agreement or the Related Agreements against any of the other parties hereto.
     10. Integration; Modification. This Governing Agreement and the Related
Agreements contain the entire and only understanding among the parties relating
to the subject matter of this Agreement and the Related Agreements and
supersedes all prior written and oral representations or discussions between the
parties. This Governing Agreement and the Related Agreements may not be altered
or amended, nor may any of its provisions be waived, except by a writing
executed by the party to be charged. The Parties hereby agree not to claim or
contend that any non-written statement, not specified in this Governing
Agreement, operates as a modification or waiver of any term of this Governing
Agreement.

Page 6 of 10



--------------------------------------------------------------------------------



 



     11. Representations and Warranties.
     a. In connection with this Governing Agreement and the Related Agreements,
Philips N.V., PENAC and PSSLS each represents and warrants to the other parties
hereto that (i) it has the authority to execute, deliver and perform this
Governing Agreement and the Related Agreements and the individual executing the
Governing Agreement and the Related Agreements is authorized to do so on its
behalf; (ii) it has not sold, assigned, transferred or otherwise disposed of any
of the claims, demands or rights that are the subject of this Governing
Agreement or the Related Agreements; and (iii) it has not commenced any pending
legal action against any other party hereto and thereto, other than the legal
actions identified in the recitals of this Governing Agreement.
     b. In connection with this Governing Agreement and the Related Agreements,
LSG, LEH and LEI each represents and warrants to the other parties hereto and
thereto that (i) it has the authority to execute, deliver and perform this
Governing Agreement and the Related Agreements and the individual executing the
Governing Agreement and the Related Agreements is authorized to do so on its
behalf; (ii)  it has not sold, assigned, transferred or otherwise disposed of
any of the claims, demands or rights that are the subject of this Governing
Agreement or the Related Agreements; and (iii) it has not commenced any pending
legal action against any other party hereto and thereto, other than the legal
actions identified in the recitals of this Governing Agreement.
     c. In connection with this Governing Agreement and the Related Agreements,
Pegasus Partners and Pegasus Advisors each represents and warrants to the other
parties hereto and thereto that (i) it has the capacity to execute, deliver and
perform this Governing Agreement and the Related Agreements; (ii) it has not
sold, assigned, transferred or otherwise disposed of any of the claims, demands
or rights that are the subject of this Governing Agreement or the Related
Agreements; and (iii) it has not commenced any pending legal action against any
other party hereto and thereto, other than the legal actions identified in the
recitals of this Governing Agreement.
     12. Compromise. This Governing Agreement is a compromise of matters that
are in dispute between the parties and neither the execution of this Agreement
nor any acts undertaken pursuant to this Governing Agreement, including conduct
taken in connection with the Related Agreements, shall be construed as an
admission or evidence of any liability or wrongdoing whatsoever on the part of
any party, which liability or wrongdoing is hereby expressly denied and
disclaimed by each party. Neither this Governing Agreement, nor the fact of its
execution, nor any of its provisions, shall be used, offered or received into
evidence in any action or proceeding of any nature or otherwise referred to in
any manner in any court or other tribunal by the parties hereto, except in a
proceeding to enforce the terms of this Agreement.
     13. Language. The parties each acknowledge that it and/or its legal counsel
fully understands this Governing Agreement, even though it is in the English
language and the English language may not be its native language or familiar to
it. The parties acknowledge that they have had an opportunity to have this
Governing Agreement translated into a more familiar language and for their
counsel to review this Governing Agreement in a more familiar language. The
parties acknowledge that they are fully aware of the contents of this Governing
Agreement and the legal effect of this Governing Agreement.

Page 7 of 10



--------------------------------------------------------------------------------



 



     14. Notice. All formal notices and other communications required or
permitted hereunder shall be in writing, and shall be sent by international
courier, certified or registered mail (postage prepaid), addressed as set forth
below or at such other address as either party shall have furnished to the other
in writing and all such notices and other written communications shall be
effective upon receipt or upon refusal of delivery by the intended recipient.

             
If to Philips NV:
  Philips Lighting B.V.
Legal Department
Attn. Mr. Karsten Schwennesen
General Counsel
P.O. Box 80020
Mathildelaan 1
5611 BD EINDHOVEN
The Netherlands

Tel. +31 40 27 57490   With a copy to:   Michael H. Steinberg, Esq.
Sullivan & Cromwell
1888 Century Park East
Suite 2100
Los Angeles, CA 90067

Tel. (310) 712-6600
 
           
To PENAC and/or
PSSLS:
  Joseph Innamorati
Senior Vice President &
Chief Legal Officer
Philips Electronics North
America Corporation
3000 Minuteman Road
Building One, MS 109
Andover, MA 01810

Tel. 978-659-4636

  With a copy to:   Michael H. Steinberg, Esq.
Sullivan & Cromwell
1888 Century Park East
Suite 2100
Los Angeles, CA 90067


Tel. (310) 712-6600
 
           
To any of the LED Group:
  General Counsel
Lighting Science Group
Corporation
Building 2A
1227 South Patrick Drive
Satellite Beach, FL 32937 USA

Tel. 321-779-5520   With a copy to:   Gregory R. Samuel
Haynes and Boone, LLP
Suite 3100
901 Main Street
Dallas, Texas 75202 USA

Tel. 214.651.5645
 
           
To Pegasus:
  Steven Wacaster
Vice President
Pegasus Capital Advisors, L.P.
505 Park Avenue, 21st floor
New York, NY 10022 USA

Tel. (212) 710-2500   With a copy to:   Stephen M. Baldini, Esq.
Akin Gump Strauss Hauer &
Feld LLP
One Bryant Park
New York, NY 10036
USA

Tel. 212.872.1062

Page 8 of 10



--------------------------------------------------------------------------------



 



     15. Waiver of Breach. A breach of any provision of this Governing Agreement
may only be waived in writing and the waiver of such breach shall not operate or
be construed as a waiver of any subsequent breach.
     16. Dispute Resolution. If any dispute arises under this Governing
Agreement, the parties shall make a good faith effort to resolve the dispute
before initiating litigation. The parties shall meet to discuss the dispute no
later than ten (10) business days after either party gives written notice to the
other party that such a dispute exists. Such meeting may be held telephonically
if travel is impractical for either party. At such meeting, and to the extent
the scope of the dispute is known, duly authorized representatives of each party
having authority to resolve the dispute shall be in attendance. No action, suit,
arbitration or other proceeding may be commenced before the parties have met
pursuant to this Section, unless immediate injunctive relief is sought, in which
case the noted meeting shall take place at the earliest opportunity after
immediate injunctive relief is sought.
     17. Prevailing Party. In any legal action or proceeding to enforce any
element of this Governing Agreement, the prevailing party shall be entitled to
its or their attorneys’ fees and costs incurred, in addition to any relief to
which such party may otherwise be entitled.
     18. Assignment & Transfer. This Governing Agreement may not be assigned or
transferred.
     19. Bind & Benefit. In addition to third-parties mentioned or described by
category in this Governing Agreement, this Governing Agreement shall bind and
benefit the successors and permitted assigns of the parties.
     20. Headings. Headings and subheadings in this Governing Agreement are
included solely for the convenience of reference and will not be considered to
be a part of, or affect the interpretation of, this Governing Agreement.
     21. Electronic Signature. The parties agree to accept facsimile, scanned or
copied signatures of their respective authorized representatives as original
signatures for the purposes of executing this Governing Agreement as specified
below and further agree to accept copied, scanned, electronic, or printed
versions of this Governing Agreement fully signed and/or executed as if it was
an original.
     22. Governing Law; Jurisdiction.
     a. This Governing Agreement shall be governed by, construed, interpreted
and enforced in accordance with the laws of New York, without regard to choice
or conflict of laws principles that would defer to the substantive laws of any
other jurisdiction.
     b. Each of the parties hereto hereby irrevocably consents and submits to
the exclusive jurisdiction of the State and Federal courts of the state of New
York in connection with any suit, action or other proceeding arising out of or
related to this Agreement or the transactions contemplated herein, and hereby
unconditionally and irrevocably waives any objection to venue or jurisdiction in
New York, and agrees that service of any summons,

Page 9 of 10



--------------------------------------------------------------------------------



 



complaint, notice or other process relating to such suit, action or other
proceeding may be effected by certified, first class mail to the addresses
identified in Section 14 herein.
     c. Each of the parties hereto unconditionally and irrevocably waives any
right such party may have to seek a jury trial in connection with any suit,
action or other proceeding arising out of or related to this Agreement or the
transactions contemplated herein.
IN WITNESS WHEREOF, the parties have caused this Governing Agreement to be
executed by their duly authorized representatives, as of the Effective Date.

                                      Printed Name         Party   Signature    
Title     Date  
 
                       
Lighting Science Group Corporation
                       
 
                       
LED Holdings, LLC
                       
 
                       
LED Effects, Inc.
                       
 
                       
Pegasus Capital Advisors, L.P.
                       
 
                       
Pegasus Partners IV, L.P.*
                       
 
                       
Philips Electronics North America Corporation
                       
 
                       
Philips Solid-State Lighting Solutions, Inc.
                       
 
                       
Koninklijke Philips Electronics N. V.
                       

 

*   By Pegasus Investors IV, L.P., its general partner, by Pegasus Investors IV
GP, L.L.C., its general partner.

Page 10 of 10